PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/312,071
Filing Date: 20 Dec 2018
Appellant(s): PERREAULT et al.



__________________
Seth A. Milman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 11-13 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20160049879, hereinafter Park). 
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of Herbert (W01990013939, hereinafter Herbert).
Claims 4-6, 8 and 14-16 are rejected under 35 U.S.C. 103{a) as being unpatentable over Park in view of Chen et al. (US 20160190943, hereinafter Chen).
	Claims 4, 9 and 10 are rejected under 35 U.S.C. 103({a) as being unpatentable over Park in view of Schramm et al. (20160139651, hereinafter Schramm).
	Claims 26 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park in view of He et al. (US20140022826, hereinafter He).
	Claims 26 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park.

(2) Response to Argument
Appellant argues “Claim 1 recites two power converters coupled to the secondary side of a magnetic core.  Specifically, it recites: ‘a first power converter coupled to a ... magnetic core’ and ‘a second power converter coupled to the ... magnetic core.’ Similarly, claim 25 recites two rectifiers coupled to the secondary side of the magnetic core. It states: ‘a first rectifier ... coupled to ... the magnetic core,” and “a second rectifier...coupled to ... the magnetic core’… Park does not disclose a 
The Examiner respectfully disagrees.  Regarding claim 1, Wileys Electrical and Electronics Engineering Dictionary defines a “converter” as “1. That which changes something from one use, form, state, or function to another. For instance, a transducer which converts electrical energy into sound energy. 2. A device which converts DC into AC, or AC into DC.”  In this case, the rejection equated Appellant’s claimed “first power converter” to Parks’ S1 in operation with L21 and D.  Park’s transformer 301 operates via storing current of a direction across the primary winding and then releasing the stored energy at an alternate direction while inducing the current to the secondary winding.   S1 in operation with the secondary winding and diode convert alternating current of the transformer to a desired 
Appellant argues “The Park reference does not anticipate claim 12 because it does not disclose the element ‘wherein the first converter operating mode and the second converter operating mode are symmetrical,’ as recited in claim 12.”
The Examiner respectfully disagrees.  A reasonable interpretation of the broad limitation “symmetrical” is “exhibiting a mirrored relationship.”  In this case Park’s modes are both based on a comparison of Vsense, thus the modes are symmetrical in at least that aspect.  Furthermore, the Appellant’s Specification is silent as to any special meaning of “symmetrical” in regards to the claimed operating modes.    Therefore, the Examiner maintains Park teaches the limitations as broadly claimed. 
Appellant argues “The Park reference and the Chen reference, alone or in combination, do not render claim 14 unpatentable under 35 U.S.C. § 103 because they do not disclose or suggest ‘a first 
The Examiner respectfully disagrees.  As noted earlier, Wiley’s Electrical and Electronics Engineering Dictionary defines a “rectifier” as “1. A component, circuit, or device which passes current in one direction only.”  As each switch passes current in one direction only, the switches are reasonably interpreted as rectifiers.  Furthermore, Park ¶35 establishes rectification is occurring via operation of S1, S2 and S3. Park’s secondary rectification of the alternating current induced via the transformer operates in different modes and based on the operation of the switches, see Park ¶42.  The interpretation of a rectifier is each switch which individually operates with secondary winding(s) and D.   Furthermore, the Appellant’s own drawing of fig. 7 in which the switching circuit is the claimed rectifier.  Therefore, the Examiner maintains the limitations are taught by Park.
Appellant argues “The rejection claim 4 does not set forth a prima facie case for obviousness because the rejection has provided no sensible explanation for how the Park and Chen references could be combined to form a ‘first power converter compris[ing] a first switching cell and a second switching cell’ and a ‘second power converter compris[ing] a first switching cell and a second switching cell.’”
The Examiner respectfully disagrees.  Chen teaches a switched transformer power conversion circuit which has multiple rectifying outputs.  Chen further identifies benefits and problems with incorporated tapped inductors as well as a need for high performance over wide operating ranges based on system design, see Chen ¶2-11.   Chen incorporates the rectifying cells to accomplish said improvements.  In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE J MOODY/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        
Conferees:
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.